FILED
                            NOT FOR PUBLICATION                             DEC 26 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


IPINBHAI MANIBHAI PATEL,                          No. 11-71282

              Petitioner,                         Agency No. A089-697-097

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                     Argued and Submitted November 20, 2014
                             San Francisco, California

Before: BERZON and RAWLINSON, Circuit Judges, and BUCKLO, Senior
District Judge.**

       Ipinbhai Manibhai Patel, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (BIA) order affirming an immigration judge’s

(IJ) determination that he is removable and is not entitled to asylum, withholding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Elaine E. Bucklo, Senior District Judge for the U.S.
District Court for the Northern District of Illinois, sitting by designation.
of removal, or protection under the Convention Against Torture (CAT). We

review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility

determination. Even assuming that certain of the cited inconsistencies in Patel’s

testimony were too trivial to suggest a lack of truthfulness, see Ren v. Holder, 648

F.3d 1079, 1085 (9th Cir. 2011), the BIA’s conclusion that Patel’s demeanor

eroded his credibility is supported by the record. The BIA cited several portions of

Patel’s testimony to support the conclusion that he exhibited an “unexplained

evasive, confused, and unresponsive manner.” In one of the excerpts, Patel was

questioned about why he remained in India for approximately two years after his

imprisonment in 2005. The record reflects that Patel’s responses not only were

punctuated by a “long pause,” they also provided two substantively different

answers to the question, “why didn’t you leave India after your second arrest in

2005?” as well as a third in which he claimed not to remember anything. Because

this example documents both the “long pauses” and the “shifting” testimony the IJ

noted in her demeanor assessment, it supports her demeanor finding, which, in


                                          2
turn, sustains the adverse credibility determination. See Huang v. Holder, 744 F.3d

1149, 1155 (9th Cir. 2014). The BIA’s additional citations underscore that the

previous example was not isolated, and that the IJ noted a pattern of hesitant

testimony as well as specific, non-credible aspects of Patel’s demeanor.

      Substantial evidence likewise supports the BIA’s conclusion that Patel did

not carry his burden of proof on his asylum, withholding of removal, and CAT

claims. Patel argues that the IJ and BIA erroneously faulted him for failing to

present supporting affidavits from his friend Josef and from the doctor who treated

him because those documents were not reasonably obtainable. But this argument

is not consistent with the record, as Patel’s own testimony reveals his belief that

the documents were, or might have been, available had he asked for them.

      Finally, although a reasonable fact finder might conclude that the affidavits

submitted by Patel’s father and brother corroborated his claims, we may not

substitute our judgment about the persuasiveness of this evidence for that of the

BIA. Aden v. Holder, 589 F.3d 1040, 1046 (9th Cir. 2009). Rather, we must

affirm the BIA’s finding that Patel’s corroboration was insufficient unless the

record compels a contrary conclusion. Id. It does not.

      Petition DENIED.




                                           3